Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasako (US 20110210621A1) in view of Davis (US 20130119773)
With regard to claim 1, Iwasako teaches a power transmission apparatus for transmitting power to a power reception coil without contact, the power transmission apparatus comprising: a first power transmission coil ( e.g., 44A, Fig. 3) having a first planar shape ( see Fig. 3 44A is a planar shape); and a second power transmission coil ( e.g., 46A, Fig. 3) having a second planar shape ( see 46A is planar, Fig. 3) , arranged outside the first power transmission coil ( e.g., 44A, Fig. 3) , being connected in series with the first power transmission coil ([0075] 44A and 46A are connected in series,).
the second power transmission coil ( e.g., 46A, Fig. 3) has an the opening of the second power transmission coil has with a diameter greater (e.g., 46A’s opening diameter in Y direction is greater than diameter of the opening of 44A in Y direction, Fig. 3) than a diameter of the opening of the first power transmission coil ( e.g., 44A, Fig. 3) in a direction of a line of intersection ( Y direction, Fig. 3) on which a first plane including a coil plane of the first power transmission coil ( plane of 44A, Fig. 3)  and a second plane including a coil plane of the second 
Iwasako does not explicitly teach  the first power transmission coil and being paired with the second power transmission coil so that an alternating magnetic field is formed between an opening of the first power transmission coil and an opening of the second power transmission coil.
Davis  teaches  the second power transmission coil (e.g., 1201b, Fig. 12) , and being paired with the first power transmission coil ( e.g., 1201a, Fig. 12) ( [0087] 1201a and 1201b can have a series connection) so that an alternating magnetic field is formed between an opening of the first power transmission coil so that an alternating magnetic field is formed between the opening of the first power transmission coil and the opening of the second power transmission coil ( see Fig. 10, see  the alternating magnetic field is formed between the opening of two transmission coil  1001a, 1001b) ( Note Fig. 10 describes the dual coil system and Fig. 12 describes dual primary coils, they belong to one embodiment). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Iwasako, to configure second power transmission coil being paired with the first power transmission coil so that an alternating magnetic field is formed between an opening of the first power transmission coil and an opening of the second power transmission coil, as taught by Davis, in order to generate a combined /overlapped magnetic field from the two transmission coils, increase the strength of magnetic field, and  improve the power transmission efficiency ( see Fig. 10 of Davis). (Note: It is well known in the art that two transmitter coils with a receiver coil in the middle of two transmitter can receive the power from the overlapped/combined magnetic field of two transmitter coil which demonstrates by paragraph [0060] and Fig. 10 of background reference Cha (Cha (US20140184155A1))
With regard to claim 2, the combination of and IWASAKO and Davis teaches all the limitations of claim 1.
Iwasako does not teach  the second power transmission coil includes a first sub coil and a second sub coil that are arranged in a same plane.
However, the embodiment of Davis in Fig. 15 teaches the second power transmission coil includes a first sub coil and a second sub coil that are arranged in a same plane ( e.g., B1-2 at the same plane, Fig. 15 ( Note: A can be the first power transmission coil and B can be the second power transmission coil).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Claim 1, to configure the second power transmission coil to include a first sub coil and a second sub coil that are arranged in a same plane, as taught by Embodiment in Fig. 15 of Davis, in order to expand the coverage area of the power transmitter, improve the power transfer efficiency and avoid waste of energy in the transfer.
With regard to claim 3, the combination of IWASAKO and Davis teaches all the limitations of claim 1, and IWASAKO Teaches the first and second power transmission coils each have a rotationally symmetrical shape ( see 44A, 46A, Fig. 3 are rotationally symmetrical shape); and a straight line ( center connection, see examiner labeled Fig. 3 of IWASAKO) connecting centers of rotation of the first and second power transmission coils is arranged perpendicular to the direction of the line of intersection ( intersection at Y direction) ( see the center connection perpendicular to the intersection line, Fig. 3).

    PNG
    media_image1.png
    844
    701
    media_image1.png
    Greyscale

With regard to claim 4, Iwasako teaches a power transmission apparatus for transmitting power to a power reception coil without contact, the power transmission apparatus comprising: a first power transmission coil ( e.g., 44A, Fig. 3) having a first planar shape ( see Fig. 3) , arranged so that a coil plane of the first power transmission coil lies in a first plane ( the plane where 44A lies) ; and a second power transmission coil ( e.g., 46A, Fig. 3) having a 
Iwasako does not teach the first power transmission and the second transmission coil, being paired with the first power transmission coil so that an alternating magnetic field is formed between an opening of the first power transmission coil and an opening of the second power transmission coil.
However, Davis teaches wherein the first power transmission coil ( e.g., 1201a, Fig. 12)  and the second power transmission coil (e.g., 1201b, Fig. 12) , and being paired with the first power transmission coil( [0087] 1201a and 1201b can have a series connection,) so that an alternating magnetic field is formed between an opening of the first power transmission coil so that an alternating magnetic field is formed between the opening of the first power transmission coil and the opening of the second power transmission coil ( see Fig. 10, see  the alternating magnetic field is formed between the opening of 1001a, 1001b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Iwasako, to configure the second power transmission coil being paired with the first power transmission coil so that an alternating magnetic field is formed between an opening of the first power transmission coil and an opening of the second power transmission coil, as taught by Davis in order to generate a combined /overlapped magnetic field from the two transmission coils, increase the strength of magnetic field, and  improve the power transmission efficiency. 
With regard to claim 5, the combination of Iwasako and Davis teaches all the limitations of claim 4.

With regard to claim 6, the combination of Iwasako and Davis ( embodiment in Fig. 12), teaches all the limitations of claim 5.
Iwasako does not teach the second power transmission coil includes a first sub coil and a second sub coil that are arranged in a same plane.
However, the embodiment of Davis in Fig. 15 teaches the second power transmission coil includes a first sub coil and a second sub coil that are arranged in a same plane ( e.g., B1-2 at the same plane, Fig. 15 ( Note: A can be the first power transmission coil and B can be the second power transmission coil, Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Claim 5, to configure the second power transmission coil to include a first sub coil and a second sub coil that are arranged in a same plane, as taught by Embodiment in Fig. 15 of Davis, in order to expand the coverage area of the power transmitter, improve the power transfer efficiency and avoid waste of energy in the transfer.

Allowable Subject Matter
3. Claims 7-9 are allowed.

With regard to claim 7, Iwasako teaches a power transfer system comprising:
a first power transmission coil having a first planar shape ( e.g., 44A, Fig. 3);
a second power transmission coil having a second planar shape ( e.g., 46A, Fig. 3), placed outside the first power transmission coil ( e.g., 44A, Fig. 3) , being connected in series with the first power transmission coil[0075] 44A and 46A are connected in series, also see Fig. 3), and a power reception coil having a planar shape ( e.g., 20, Fig. 2), arranged out of contact with the first power transmission coil (44, Fig. 2) and the second power transmission coil (e.g., 46, Fig. 2), the second power transmission coil ( e.g., 46A, Fig. 3) has an the opening of the second power transmission coil has with a diameter greater (e.g., 46A diameter in Y direction is greater than diameter of 44A in Y direction, Fig. 3) than a diameter of the opening of the first power transmission coil ( e.g., 44A, Fig. 3) in a direction of a line of intersection ( Y direction, Fig. 3) on which a first plane including a coil plane of the first power transmission coil ( plane of 44A, Fig. 3)  and a second plane including a coil plane of the second power transmission coil ( plane of 46A, Fig. 3) intersect with each other ( see the plane of 44A, and 46A are intersect at Y direction, Fig. 3).
Davis  teaches wherein  and the second power transmission coil (e.g., 1201b, Fig. 12) , and being paired with the first power transmission coil ( [0087] 1201a and 1201b can have a series connection,) so that an alternating magnetic field is formed between an opening of the first power transmission coil so that an alternating magnetic field is formed between the opening of the first power transmission coil and the opening of the second power transmission coil ( see Fig. 10, see  the alternating magnetic field is formed between the opening of 1001a, 1001b).
However, the prior art of record fails to teach or suggest the power reception coil has an opening with a third diameter intermediate between the first diameter of the opening of the first power transmission coil and the second diameter of the opening of the second power transmission coil, in a direction of a line of intersection on which a first plane including a coil 

Response to Argument
4. Applicant’s arguments with respect to claim(s) 1, 4 have been considered but they are not persuasive.
Applicant argues that because in Iwasako, the helical 44A and 46 A are not always in series with each other, it does not teach “a second power transmission … being connected in series with the first power transmission coil.” 
Applicant also argues that because in Iwasako, coil 44A is not paired with 46A, Iwasako’s structure does not corresponding to the claim limitation “ the opening of the second power transmission coil has a diameter greater than a diameter of the opening of the first power transmission coil in a direction of a line of intersection on which a first plane including a coil plane of the first power transmission coil and a second plane including a coil plane of the second power transmission coil intersect with each other.”
Applicant further argues because coils 1201a and 1201b of Davis generate a magnetic field in the same direction, and coil 44A and coil 46A of Iwasako generate a magnetic field different from each other, therefore apply Davis’s technique in Iwasako cannot meet the recitation in claim 1.
The Examiner disagrees. 
Regard to the argument that Iwasako does not teach “a second power transmission … being connected in series with the first power transmission coil.”  Is the argument that Iwasako does not teach the helical 44A and 46 A are always in series with each other. Claim 1 and claim 4 do not recite “always being connected in series.” [0075] of Iwaisako teaches “in this case, an alternating current is applied between the terminal A and the terminal F of the drive section 41, 
Although Iwasako does not explicitly disclose the pairing of 46A and 44A, Iwasako still teaches  the second power transmission coil ( e.g., 46A, Fig. 3) has an the opening of the second power transmission coil has with a diameter greater (e.g., 46A’s opening diameter in Y direction is greater than diameter of the opening of 44A in Y direction, Fig. 3) than a diameter of the opening of the first power transmission coil ( e.g., 44A, Fig. 3) in a direction of a line of intersection ( Y direction, Fig. 3) on which a first plane including a coil plane of the first power transmission coil ( plane of 44A, Fig. 3)  and a second plane including a coil plane of the second power transmission coil ( plane of 46A, Fig. 3) intersect with each other ( see the plane of 44A, and 46A are intersect at Y direction, Fig. 3) as discussed in the 103 rejection above. Therefore, the applicant’s argument that since helical coil 44A is not paired with the helical coil 46A, the difference of the lengths of the openings between the helical coils 44A and 46A in the direction of intersection line does not correspond to the feature cited in claim 1 or claim 4 is not persuasive.
Furthermore, Applicant provides no evidence that the primary coil 1201a and 1201b of Davis generates a magnetic field in the same direction. On the contrary, Fig. 12 of Davis shows the magnetic field of 1201a in the up-direction is north pole and the magnetic field of 1201b in the up-direction is south pole, which is different. In addition, the magnetic field of the dual coil in Fig. 10 of Davis, the two-transmission coils 1001a and 100b (which is equivalent to the primary coil 1201a and 1201b in Fig. 12 because they both describe the dual coil system) shows “[t]he primary coil 1001 a may be counter-wound or connected in opposite polarity from primary coil the field in the upward direction from one coil is the north pole, the field upward from the other is the south pole” as described in para[0083] of Davis. Because the dual coil in Fig. 12 of Davis generates magnetic field in different direction, applicant’s argument applying Davis’s technique in Iwasako cannot meet the recitation in claim 1 is not persuasive.
Since the Applicant's argument with respect to claims 1 and 4 are not persuasive, the rejection of claims depending from claims 1 and 4 are therefore maintained.
Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tzanidis (US 20130300205 A1) teaches about Apparatus For Enabling Wireless Three Dimensional Power Transfer, Locates Loop Resonators Such That Magnetic Field Produced By Each In Near-field Zone Is Orthogonal To That Produced By Other At Certain Or Specific Portion Of Zone.
Cha (US20140184155A1) teaches about one power reception coils  between the two power transmission coils and with a opening smaller than the opening of both of the power transmission coils
Kanno (US20130264864A1) teaches wireless power transmission system includes: the first inductor that has a center hole; the second inductor that is spaced apart from the first inductor and that is smaller in size than the hole of the first inductor; and a magnetic body member that is arranged on one side of the first inductor so as to face the second inductor and that covers at least a part of the first inductor.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PINPING SUN/Primary Examiner, Art Unit 2836